UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DEBORAH A. BUCZEK,

                                   Plaintiff,
       v.                                                      DECISION AND ORDER
                                                                    16-CV-268S
SETERUS LLC, ET AL.,

                                   Defendants.


                                    I. INTRODUCTION

       Presently before this Court for screening under 28 U.S.C. § 1915 (e)(2)(B) is pro

se Plaintiff Deborah A. Buczek’s amended complaint, filed on June 12, 2017. Upon initial

screening, this Court found that Buczek may be able to state a claim or claims under the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., if permitted to

amend her complaint. (Docket No. 3.) In particular, this Court directed that “Buczek must

allege specific facts as to each individual defendant supporting the allegations that they

are debt collectors within the meaning of the FDCPA and that they took some action within

the statute of limitations period that violated a specific provision of the FDCPA.” (Id.) For

the reasons stated below, Plaintiff’s FDCPA claims will proceed against the parties

identified below, the remaining parties and causes of action will be dismissed, and service

will be ordered.

                                    II. BACKGROUND

       Cognizant of the distinct disadvantage that pro se litigants face, federal courts

routinely read their submissions liberally and interpret them to raise the strongest

arguments that they suggest. See Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594,


                                                1
596, 30 L. Ed. 2d 652 (1972); Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). Since

Buczek is proceeding pro se, this Court has considered her submissions and arguments

accordingly.

       Under 28 U.S.C. § 1915 (e)(2)(B), a court must dismiss a case in which in forma

pauperis status has been granted if, at any time, the court determines that the action (i)

is frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief. If the court

plainly lacks jurisdiction to consider the complaint, dismissal of the complaint as “frivolous”

under 28 U.S.C. § 1915 (e)(2) is proper. See McGann v. Comm’r, Soc. Sec. Admin., 96

F.3d 28, 30 (2d Cir. 1996). The screening process is intended to be “an efficient means

by which a court can screen for and dismiss legally insufficient claims.” Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007) (citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir.

2004)).

       Section 1915 (e)(2)(B) and Rule 12 (b)(6) of the Federal Rules of Civil Procedure

allow for dismissal of a complaint for failure to state a claim upon which relief can be

granted. Federal pleading standards are generally not stringent: Rule 8 requires only a

short and plain statement of a claim. FED. R. CIV. P. 8 (a)(2). “Specific facts are not

necessary;” the plaintiff “need only ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct.

2197, 167 L. Ed. 2d 1081 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

127 S. Ct. 1955, 1966, 167 L. Ed. 2d 929 (2007)) (internal quotation and citation omitted).

But the plain statement must “possess enough heft to show that the pleader is entitled to

relief.” Twombly, 550 U.S. at 555.


                                               2
       When determining whether a complaint states a claim, the court must construe it

liberally, accept all factual allegations as true, and draw all reasonable inferences in the

plaintiff’s favor. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

Legal conclusions, however, are not afforded the same presumption of truthfulness. See

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (“the

tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions”).

       To survive, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 129 S. Ct. at 1945 (quoting

Twombly, 550 U.S. at 570). Labels, conclusions, or “a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555. Facial plausibility exists

when the facts alleged allow for a reasonable inference that the defendant is liable for the

misconduct charged. Iqbal, 129 S. Ct. at 1949. The plausibility standard is not, however,

a probability requirement: the pleading must show, not merely allege, that the pleader is

entitled to relief. Id. at 1950; FED. R. CIV. P. 8 (a)(2). Well-pleaded allegations in the

complaint must nudge the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570.

       A two-pronged approach is thus used to examine the sufficiency of a complaint,

which includes “any documents that are either incorporated into the complaint by

reference or attached to the complaint as exhibits.” Blue Tree Hotels Inv. (Can.), Ltd. v.

Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004). This

examination is context specific and requires that the court draw on its judicial experience

and common sense. Iqbal, 129 S. Ct. at 1950. First, statements that are not entitled to


                                              3
the presumption of truth, such as conclusory allegations, labels, and legal conclusions,

are identified and stripped away. See id. Second, well-pleaded, non-conclusory factual

allegations are presumed true and examined to determine whether they “plausibly give

rise to an entitlement to relief.” Id. “Where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct,” the complaint fails to state a claim.

Id.

       In pro se actions, the United States Supreme Court has rejected the idea that the

plausibility standard requires amplification with factual allegations to render the claim

plausible. In Erickson, the Supreme Court reversed the dismissal of a prisoner’s Eighth

Amendment claim, holding that the court of appeals had “depart[ed] from the liberal

pleading standards” of Rule 8(a). Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008)

(quoting Erickson, 127 S. Ct. at 2200). Although the Court did not clarify when the

plausibility standard requires factual amplification, it noted that “a pro se complaint

however inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson, 127 S. Ct at 2200 (quoting Estelle v. Gamble, 429 U.S. 97,

106, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)).

       Upon determination that a pro se complaint is deficient, a court will generally afford

the plaintiff an opportunity to amend or to be heard before dismissal, “unless the court

can rule out any possibility, however unlikely it might be, that an amended complaint

would succeed in stating a claim.” Abbas, 480 F.3d at 639 (2d Cir. 2007) (quoting Gomez

v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999) (per curiam)).

       In her amended complaint, Buczek purports to assert claims against numerous

individuals and entities under the FDCPA and several other statutes arising out of the


                                             4
prosecution of a state foreclosure action filed against her on July 2, 2015. While Buczek

references “all defendants” throughout her amended complaint, see, e.g. Amended

Complaint, ¶¶ 21-27, she specifically alleges claims against only six of them as discussed

below.

         Buczek alleges that Defendants Rosicki, Rosicki & Associates, PC (“Rosicki”) and

Tina M. Genovese filed the foreclosure action at the request of Defendant HSBC N.A.

USA. (Amended Complaint, ¶ 3.) Buczek further alleges that Rosicki, Genovese, and

HSBC filed false and fraudulent documents in the course of the foreclosure proceeding,

in conjunction with Defendants Angela Venner, Jessica Bookstaver, and Seterus, LLC.

(Id. at ¶¶ 3-7, 11, 17.) Buczek alleges that each of these defendants is a “debt collector”

under the statute, and that this conduct violates the FDCPA. (Id. at ¶¶ 8-11; 21-27.)

                                     III. DISCUSSION

         The FDCPA “establishes certain rights for consumers whose debts are placed in

the hands of professional debt collectors for collection.” DeSantis v. Computer Credit,

Inc., 269 F.3d 159, 161 (2d Cir. 2001); see also 15 U.S.C. § 1692 (e) (noting that the

purpose of the FDCPA is “to eliminate abusive debt collection practices”). Notably, the

FDCPA governs only debt collectors; “creditors are not subject to the FDCPA.” Maguire

v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998); 15 U.S.C. § 1692a (6)(F).

         To assert a claim under the FDCPA, a plaintiff must allege that (1) he or she is a

“consumer” within the meaning of the FDCPA, (2) the defendant is a “debt collector” within

the meaning of the FDCPA, and (3) the defendant violated the FDCPA. See Polanco v.

NCO Portfolio Mgmt., Inc., 132 F. Supp. 3d 567, 578 (S.D.N.Y. 2015). FDCPA claims

have a one-year statute of limitations. See 15 U.S.C. 1692k (d).


                                             5
       A “consumer” under the FDCPA is “any natural person obligated or allegedly

obligated to pay any debt.” 15 U.S.C. § 1692a (3). Buczek adequately alleges that she

is a consumer within the meaning of the FDCPA. (Amended Complaint, ¶ 19.)

       A “debt collector” under the FDCPA is “any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the

collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a

(6). This includes attorneys. See Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll &

Bertolotti, 374 F.3d 56, 60 (2d Cir. 2004) (“The Supreme Court has made it clear that the

FDCPA applies to attorneys ‘regularly’ engaging in debt collection activity, including such

activity in the nature of litigation.”) (quoting Heintz v. Jenkins, 514 U.S. 291, 299, 115 S.

Ct. 1489, 131 L. Ed. 2d 395 (1995)). Not included in the definition of “debt collector,”

however, is “any officer or employee of a creditor while, in the name of the creditor,

collecting debts for such creditor.” 15 U.S.C. § 1692a (6)(A). Also not included is “any

person collecting or attempting to collect any debt owed or due or asserted to be owed or

due another to the extent such activity . . . concerns a debt which was originated by such

person.” 15 U.S.C. § 1692a (6)(F). Here, Buczek sufficiently alleges that the defendants

are “debt collectors” within the meaning of the FDCPA. (Amended Complaint, ¶¶ 20, 21.)

       Finally, Buczek adequately alleges that six defendants violated the FDCPA in

connection with the foreclosure proceedings. See Cohen v. Rosicki, Rosicki, & Assocs.,

P.C., 897 F.3d 75, 82 (2d Cir. 2018) (holding that a foreclosure action is an “attempt to

collect a debt” under the FDCPA). In its previous Decision and Order, this Court warned

Buczek that she “must allege specific facts as to each individual defendant . . . that they


                                             6
took some action within the statute of limitations period that violated a specific provision

of the FDCPA.”         (Docket No. 3.)        Employing a generous reading of the amended

complaint, the only defendants whom Buczek identifies as having acted are Rosicki,

Genovese, HSBC N.A. USA, Venner, Bookstaver, and Seterus, LLC. For purposes of

screening, this Court finds that Buczek has adequately alleged that each of these

defendants violated the FDCPA in the ways set forth in paragraphs 22-27 of the amended

complaint within the statute of limitations period.1 Buczek’s FDCPA claims against them

will therefore proceed to service.

         Buczek has not, however, adequately alleged any claims against the numerous

other named defendants, despite having the benefit of this Court’s instruction on how to

do so.    Aside from appearing in the caption, none of these defendants are named

anywhere in the amended complaint, nor are they alleged to have taken any action in

violation of the FDCPA. So too, Buczek does not set forth any viable claims under the

criminal statutes she references in her amended complaint against any of the defendants.

(See, e.g., Amended Complaint, ¶¶ 8, 18, 36 (citing criminal RICO, mail fraud, wire fraud,

and bank fraud statutes).)          Accordingly, these defendants and these claims will be

dismissed for failure to state a claim upon which relief can be granted.

                                          IV. CONCLUSION

         For the reasons stated above, Plaintiff’s FDCPA claims against Rosicki,

Genovese, HSBC N.A. USA, Venner, Bookstaver, and Seterus, LLC will proceed to



1Whether the alleged conduct actually occurred during the statute of limitations period remains to be seen.
Buczek filed this action on April 4, 2016, making any claims arising before April 4, 2015, untimely. Here,
however, Buczek alleges that the foreclosure proceeding was commenced on July 2, 2015 (within the
statute of limitations period), and it appears that the complained of actions are alleged to have been taken
within the foreclosure proceedings after that date.
                                                     7
service.2 The remaining parties and causes of action will be dismissed for failure to state

a claim upon which relief can be granted.

                                          V. ORDERS

        IT HEREBY IS ORDERED, that the Clerk of Court send Plaintiff six service packets

(USM-285 forms) and six blank summonses, one for each remaining defendant. Plaintiff

must promptly complete these forms and return them to the Clerk of Court, who will then

forward them to the United States Marshals Service so that the Marshals Service can

properly effectuate service.

        FURTHER, that the Clerk of Court is directed to cause the United States Marshals

Service to serve copies of the summons, amended complaint, this Court’s previous

decision (Docket No. 3), and this Decision and Order upon Defendants Rosicki,

Genovese, HSBC N.A. USA, Venner, Bookstaver, and Seterus, LLC, without Plaintiff’s

payment therefor, unpaid fees to be recoverable if this action terminates by monetary

award in Plaintiff’s favor.

        FURTHER, that any claims brought under criminal statutes, including criminal

RICO, mail fraud, wire fraud, and bank fraud, are DISMISSED with prejudice for failure to

state a claim upon which relief can be granted.

        FURTHER, that the following defendants are DISMISSED from this action for

Plaintiff’s failure to state a claim against them:

                Susan Moore, HSBC Employee and an Individual
                Deborah C. Cox, HSBC Employee and an Individual
                Francis Y. King, HSBC Employee and an Individual
                Eleanor Smith, HSBC Employee and an Individual
                Carol L. Lockwood, An Officer of HSBC and an Individual
                Rose Vianna, HSBC Employee and an Individual
2In permitting these claims to proceed to service, this Court expresses no opinion concerning whether any
of them could survive a dispositive motion.
                                                   8
               Cynthia G. Rosicki, An Attorney and an Individual
               Thomas P. Rosicki, An Attorney and an Individual
               Kenneth Sheehan, An Attorney and an Individual
               Melissa S. Kubit, An Attorney and an Individual
               Sarah Barbossa, An Employee/Officer of Seterus and an Individual
               William Wright, An Employee of Seterus and an Individual
               Jacob Shue, An Officer of Seterus and an Individual
               Christy Cheasty, An Officer of Seterus and an Individual

         FURTHER, this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3) and

Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917,

8 L. Ed. 2d 21 (1962).

         SO ORDERED.


Dated:         August 27, 2019
               Buffalo, New York
                                                       /s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                           9
